DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018).

Regarding claim 1, Cao teaches a computer-implemented method of developing a classifier model for identifying a medical condition of a subject, the method comprising:
(Cao, Fig. 3; “utilize ambiguously labeled data sets to train deep-learning cognitive systems that are utilized to identify abnormalities or anatomical structures in medical images… The mechanisms utilize a novel loss function that models ambiguity by combining a traditional loss term with both a maximizing term and sparsity constraint”, [0014])
receiving training data for a plurality of subjects,
	where the training data includes sensed physiological data, imaging data, demographic data, and/or other clinical data,
(Cao, Fig. 4; “the operation performed by a deep-learning cognitive system in automatically processing ambiguously labeled data associated with a medical image…As the operation begins, the cognitive data processing system receives an ambiguously labeled set of training data that comprises portions of data and associated labels (step 402)”, [0077])
	where at least some of the training data is for subjects having the medical condition and at least some of the training data is for subjects not having the medical condition,
(Cao, Fig. 3; “operate on input requests directed to a identifying an abnormality or anatomical structure within a medical image of a patient in another medical malady domain associated with, for example, various types of cancers”, [0023])
	wherein the training data includes privileged information where at least a portion of the privileged information is label uncertain privileged information;
identifying the label uncertain privileged information;
(Cao, in Figs. 3-4, teaches a cognitive data processing system for automatically processing ambiguously labeled data associated with a medical image. The system uses deep-learning to train a neural network to achieve best a mapping between ambiguously labeled image data and a candidate label at a minimum loss ([0077]). The system is focused on taking ambiguously labeled set of training data and its associated uncertain labels for training the system (Fig. 4, “the cognitive data processing system receives an ambiguously labeled set of training data that comprises portions of data and associated labels (step 402). At least one portion of data in the ambiguously labeled set of training data has a plurality of different labels, one of which is correct, that together render the portion of data ambiguously labeled”, [0077]); the multiple uncertain labels corresponding to a particular portion of data can be considered as privileged information in the sense that there is uncertainty between the training data and the associated uncertain labels; note that there is a possibility that a particular label may correspond to multiple portions of data; as a different approach, the uncertain multiple portions of data corresponding to a particular label can also be considered as privileged information in the sense that there is uncertainty between a label and the multiple uncertain training data. This is suggested by Lambert in Fig. 1 where Lambert explicitly teaches a learning method with privileged information x*. The traditional learning is based on pairs of uniquely related (xi, yi) (i=1~n), where xi is the image data of i-th feature, yi is the corresponding label (p1, p3). In order to make the neural network results explainable, Lambert introduces privileged information xi* (image data) into training a neural network: (xi, xi*, yi)(i=1~n); “using the privileged information, one can estimate the uncertainty (variance) of the neural network and can use the inverse of this estimate as a the variance of the heteroscedastic dropout”, p8-c1; in summary, Cao uses label uncertainty as privileged information in a learning system to reduce data labeling/classification uncertainty; Lambert uses additional image training data as privileged information in a learning system to reduce object classification uncertainty; both Cao and Lambert are analogous in the field of using additional information as privileged information to train a neural network for reducing classification uncertainty; as discussed above, the uncertain multiple portions of data corresponding to a particular label can also be considered as privileged information in the sense that there is uncertainty between a label and the multiple uncertain training data; so the teaching of Lambert in introducing privileged information x* into the training (not the dropout part) does not teach away the method of Cao; the method of using image privileged information in the training is implantable in Cao’s cognitive data processing system; therefore combining Cao and Lambert is valid for one with ordinary skill in the art; incorporating Lambert’s teaching into Cao would allow additional enhancement of reducing/classification labeling uncertainty using additional image based privileged information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lambert into the system or method of Cao in order to allow additional enhancement of reducing/classification labeling uncertainty using additional image based privileged information. The combination of Cao and Lambert also teaches other enhanced capabilities.
	The combination of Cao and Lambert further teaches:
applying a penalty parameter to each label uncertain privileged information, wherein the penalty parameter establishes a soft-margin decisional boundary for the label uncertain privileged information;
(Cao, “The mechanisms of the illustrative embodiments model implicit information conveyed in a set of candidate labels with and without ambiguity… The mechanisms model a novel loss function in the form of separate penalty terms. The first penalty term is modeled by a maximizing term to encourage the maximum of the probabilities for candidate labels to be close to 1 and a sparsity term that constrains the remaining probabilities for candidate labels close to 0. The second penalty term is modeled by a traditional loss term to ensure that the probability of each label outside the candidate set is close to 0”, [0015]; setting a boundary between the label without ambiguity and the label with the ambiguity based on probability => “soft-margin decisional boundary”)
performing an optimization on
	(i) the label uncertain privileged information having the penalty parameters,
	(ii) the privileged information in the training data that has certain labels, and
(Cao, Fig. 3; “deep-learning cognitive system 300 is augmented to include ambiguity clarification engine 320 that models implicit information conveyed in a set of candidate labels with and without ambiguity”, “ambiguity clarification engine 320 models the implicit information in separate penalty terms. Ambiguity clarification engine 320 models the first penalty term is modeled by a maximizing term to encourage the maximum of the probabilities for candidate labels to be close to 1 along with a sparsity term that constrains the remaining probabilities for candidate labels close to 0. Ambiguity clarification engine 320 models the second penalty term by a traditional l.sub.2 loss to ensure that the probability of each label outside the candidate set is close to 0”, [0051-0053]; the privileged information can be the label ambiguity/uncertainty)
	(iii) non-privileged information in training data, to develop a mapping to an outcome determination of the medical condition; and
(Cao, Figs. 3-4; “the cognitive data processing system receives an ambiguously labeled set of training data that comprises portions of data and associated labels (step 402). At least one portion of data in the ambiguously labeled set of training data has a plurality of different labels, one of which is correct, that together render the portion of data ambiguously labeled… all portions of data having non-ambiguous labels as positive contributors to a single candidate class of data type”, [0077]; the multiple uncertain labels corresponding to a particular portion of data can be considered as privileged information; other portions of the training data set may correspond to no uncertainty labels; i.e., the certain labels corresponding to these portions of training data may be considered as non-privileged information; the non-privileged training data/label pairs with certain mapping are used in a normal supervised neural network for object classification)
generating a classifier model based on the mapping to classify testing data as corresponding to the presence of the medical condition or to the absence of the medical condition.
(Cao, Figs. 3-4; “The cognitive data processing system then models implicit information in the ambiguously labeled set of training data with a loss term, a maximizing term, and a sparsity term (step 404)… The cognitive data processing system then processes the ambiguously labeled set of training data based on the model to identify a mapping that minimizes the loss function and thereby trains the cognitive data processing system (step 406)”, [0077])

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018) and further in view of Degrave et al (US2010/0017356)

Regarding claim 2, the combination of Cao and Lambert teaches its/their respective base claim(s).
The combination does not expressly disclose but Degrave teaches the computer-implemented method of claim 1, further comprising:
applying the training data to a support vector machine (SVM) framework configured to
	map training data to a vector space and
	generate a decision hyperplane classifier model
for identifying the presence of the medical condition and
for identifying the absence of the medical condition.
(Degrave, “An SVM model is evaluated using the most informative patterns in the data (the so-called support vectors) and is capable of separating two classes by finding an optimal hyperplane of maximum margin between the corresponding data”, [0115]; “An the linearly separable case the SVM approach consists of finding a vector w in the feature space and a scalar b such that the hyperplane <w, x>+b can be used to decide the class, + or -, of input vector x (respectively if <w, x>+b >= 0 or <w, x>+b < 0)”, [0106]; finding a vector w in the feature space => “map training data to a vector space”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Degrave into the modified system or method of Cao and Lambert in order to enable a simple classification method using SVM for classifying medical features. The combination of Cao, Lambert and Degrave also teaches other enhanced capabilities.

Regarding claim 3, the combination of Cao, Lambert and Degrave teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 2, further comprising:
configuring the support vector machine (SVM) framework to map privileged information in the training data and non-privileged information in the training data to the vector space for generating the decision hyperplane classifier model.
(Degrave, “An the linearly separable case the SVM approach consists of finding a vector w in the feature space and a scalar b such that the hyperplane <w, x>+b can be used to decide the class, + or -, of input vector x (respectively if <w, x>+b >= 0 or <w, x>+b < 0)”, [0106]; “+” sign => “privileged information”, “-” sign => “non-privileged information”)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US2019/0370387) in view of Lambert et al (deep LPIU, 2018) and further in view of Driehuys et al (US2008/0089846).

Regarding claim 9, the combination of Cao and Lambert teaches its/their respective base claim(s).
The combination does not expressly disclose but Driehuys teaches the computer-implemented method of claim 1, wherein the medical condition is acute respiratory distress syndrome.
(Driehuys, “129Xe image data and/or NMR spectroscopic signals of 129Xe can be used to obtain data regarding pulmonary physiology and/or function in order to assess, diagnose, or monitor … acute respiratory distress syndrome”, [0067])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Driehuys into the modified system or method of Cao and Lambert in order to enable broader patient diagnosis such as acute respiratory distress syndrome using an LPUI learning system for minimizing label ambiguity occurred in various medical images. The combination of Cao, Lambert and Driehuys also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 4-8 and 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-8 and 10-11 recite(s) the limitation(s) which are not found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 5/12/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 7-9 of the remarks, argues that the combination of the cited references fails to teach
“receiving training data for a plurality of subjects…wherein the training data includes privileged information”, and
“applying a penalty parameter to each label uncertain privileged information, wherein the penalty parameter establishes a soft-margin decisional boundary for the label uncertain privileged information; performing an optimization on (i) the label uncertain privileged information having the penalty parameters, (ii) the privileged information in the training data that has certain labels, and (iii) non-privileged information in training data, to develop a mapping to an outcome determination of the medical condition” as recited in claim 1. Applicant, in pages 9-10 of the remarks, further argues that “the rationales to combine references are invalid”.
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				6/3/2022